Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
 
Claims 1-3 are pending.
Claims 4 and 5 are cancelled.
Claims 1 and 2 are currently amended.
Claims 1-3 as filed on April 21, 2022 are pending and under consideration.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim rejections under 35 USC 112(a) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 17, 2022 and November 21, 2022 were considered.

Claim Objections
Claim 2 is objected to because of the following informalities:    
Claim 2:  “a ratio” should recite “the ratio” and “an amount” should recite “the amount” because there is only one amount and accordingly only one ratio and antecedent basis is therefore implicit.
Claim 2:  a basis for the determination of the amounts / the ratio should be provided, e.g., by weight or by mass, consistent with Applicant’s persuasive argument at page 4 of the Remarks filed December 4, 2021.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 2 recites the ratio (E)/(C) is at most 50, however, claim 1 from which claim 2 depends recites ranges for the numerator (E) and the denominator (C) which implicitly encompass ratios of 50/(1 to 5) to 10/(1 to 5) or equivalently of 50 to 2.  Because the ratio of claim 2 is broader than the ratio of claim 1, claim 2 fails to include all of the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Themens (US 2006/0013793, published January 19, 2006, of record) as evidenced by Evonik “Abil® EM 90” accessed 2022 in view of Tajima et al. (WO 2016/017188 A2, published February 4, 2016, of record) and Matsufuji et al. (WO 2015/174241 A1, published November 19, 2015, IDS reference filed February 26, 2020, as evidenced by US 2017/0266082).
	Themens teaches a solid water-in-oil emulsion comprising an aqueous phase emulsified in a fatty phase comprising at least one ester oil and at least one wax, and at least one silicone surfactant comprising at least one polyhydroxylated chain chosen from silicone elastomers comprising at least one polyhydroxylated chain or at least one alkyl dimethicone copolyol chosen from C8-C22 alkyl dimethicone copolyols, i.e., an oxypropylenated and/or oxyethyleneated polymethyl C8-C22 alkyl dimethyl methyl siloxane (polyether-modified silicone) such as cetyl dimethicone copolyol sold under the name Abil EM-90 (HLB of about 5 as evidenced by Evonik) (title; abstract; paragraphs [0045], [0119], [0134]-[0136], [0138]-[0153]; claims).  The silicone surfactant comprising at least one polyhydroxylated chain may be present from 0.1 to 5 wt%, such as from 1 to 3 wt% (paragraph [0137]) and the alkyl dimethicone copolyol may be present from 0.1 to 5 wt%, such as from 1 to 3 wt% (paragraph [0153]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  Surfactants that allow a water-in-oil emulsion have an HLB of less than 7 (paragraph [0154]).  
The solid emulsion does not flow under its own weight at room temperature; though solid, the emulsion has a rich, creamy texture when applied to skin (paragraphs [0007], [0009]-[0010], [0014]).  The solid emulsion has a hardness such that the penetration force is greater than or equal to 45 g, such as 45 to 150 g (paragraphs [0012], [0227]-[0238]).  Regarding the quantitative hardness, because Themens teaches the same qualitative hardness characteristics as instantly disclosed (e.g., meaning no fluidity at the time of storage as described in paragraph [0012] of the as-filed specification), it is presumed that the quantitative hardness of Themens is analogous to the hardness instantly claimed.
	The fatty phase may also comprise at least one volatile silicone oil chosen from linear and cyclic silicone oils comprising, for example, 2 to 7 silicone atoms such as for example decamethylcyclopentasiloxane (boiling point less than 260 ºC as evidenced by paragraphs [0033]-[0034] of the as-filed specification) (paragraphs [0020]-[0022]).  The at least one volatile oil is present from 5 to 40 wt% (paragraph [0023]).  
	The at least one wax is present from 1 to 10 wt%, such as from 2 to 5 wt% (paragraph [0044]).  Regarding the ratio of volatile oil to wax required by instant claim 2, Themens renders obvious ratios ranging from 5:10 to 40:1.  
	The aqueous phase comprises water from 10 to 40 wt% (paragraph [0161]).
	The emulsion may comprise fillers (paragraphs [0239]-[0242]).
	The emulsion may comprise polymethyl methacrylate particles (paragraphs [0243]-[0250]), as required by instant claim 3.
	The composition may comprise other common cosmetic ingredients such as for example hydrophilic or lipophilic gelling agents and thickeners (paragraph [0265]).  
	Themens does not teach 0.5 to 1.5 wt% of an organically modified clay mineral as required by claim 1.
	Themens does not expressly teach a hardness of 5 to 200 N/cm2 as required by claim 1.
These deficiencies are made up for in the teachings of Tajima and Matsufuji.
	Tajima teach water-in-oil solid cosmetics improved in terms of excellent feeling in use comprising an external oil phase thickened or solidified with (A) wax and (B) disteardimonium hectorite and an internal water phase comprising (C) a powder (title; abstract; claims; paragraph [0011]).  The content of wax is 0.1 to 30 wt% (paragraph [0013]) and the content of disteardimonium hectorite is 0.05 to 2.5 wt% (paragraph [0015]).  
	Matsufuji teach stick-shaped cosmetics comprising a wax capable of gelling a volatile oil to be blended into a cosmetic having a hardness of 5 N/cm2 or more, when measured with a rheometer having a needle diameter of 1.5 mm, a penetration rate of 300 mm/min, a penetration distance of 10 mm and at 25 ºC  (title; abstract; paragraphs [0027]-[0042]; claims, in particular, claims 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid water-in-oil emulsion of Themens to further comprise 0.05 to 2.5 wt% disteardimonium hectorite in the oil phase and a powder in the water phase as taught by Tajima in order to obtain the excellent feeling in use described by Tajima for solid water-in-oil cosmetics comprising such.  There would be a reasonable expectation of success because the emulsion of Themens may further comprise fillers and thickeners.
Regarding the hardness of the emulsion, because the combined teachings of Themens and Tajima render obvious emulsions as instantly claimed, comprising the same ingredients as instantly claimed in amounts overlapping those as instantly claimed, it necessarily follows that the properties of the emulsions rendered obvious by the prior art must also be the same as instantly claimed because products of identical composition cannot have mutually exclusive properties.  In further support of this presumption, the solid emulsions of Themens possess the same qualitative hardness characteristics as instantly disclosed (e.g., meaning no fluidity at the time of storage as described in paragraph [0012] of the as-filed specification).   Nonetheless, although Themens discloses solid emulsions of circumscribed hardness, the quantitative values thereof are reported in different units than instantly claimed (e.g., 45 gforce ~= 0.45 N).  However, in view of Matsufuji it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the solid emulsions of Themens or/and the solid emulsions of Themens in view of Tajima would also be characterized by a hardness having units of N/cm2 such as of 5 N/cm2 or more because such hardness values are known for stick-shaped cosmetics which are presumed to not flow as set forth by Themens as the definition for a solid emulsion.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been fully considered but they remain unpersuasive.
	Applicant’s citation to paragraph [0012] of the specification at page 5 of the Remarks is acknowledged but not found persuasive because it is understood from paragraph [0012] that the form of a “balm” embraces solids and semisolids as is clear from the concomitant recitation of the term “solid” every time the term “semisolid” is recited.  That the solids of Matsufuji may be “hard” materials is acknowledged but not found persuasive because Applicant has proffered no evidence to substantiate the allegation that the “hard” materials of Matsufuji differ in any way from the form of a semi-solid balm as instantly disclosed.  See also corresponding remarks in the Advisory Action mailed April 13, 2022.
	Applicant’s citation to the measurement conditions of Matsufuji as differing from those as newly claimed is acknowledged.  The rejection of record has been updated to reflect Applicant’s new limitations.  Applicant’s calculations at page 6 of the Remarks and Applicant’s citation to Tanaka et al. are acknowledged but remain unpersuasive because it is not seen how the disclosure of Tanaka can be taken as some form of universal calibration curve to convert between different needle shapes and penetration rates as suggested by Applicant’s calculations.  Arguendo, the relatively shallow slopes of the stress – speed curves of Figures 4-6 of Tanaka suggest the effect of penetration speed is low and the relatively similar slopes of the stress – speed curves of Figures 4-6 of Tanaka suggest that the shape of the needle is negligible.  Such an interpretation is consistent with the express disclosure of Tanaka at page 167, lhc that “[a]greement among yield values and apparent viscosities obtained with the three different penetrating bodies was reasonably good”.  As such, it cannot be credited that the measurement conditions have a significant effect on the measured hardness based on the disclosure of Tanaka. 
	Applicant’s statement that, for a given sample of material, Matsufuji’s method will yield considerably smaller values for hardness than will the method used by the present inventors is acknowledged.  Although attorney argument is not evidence, Applicant is reminded that admissions may be used by the Office in making a rejection. See MPEP 2145 I.  Although the instant claims are not currently rejected over Matsufuji, and the measurement conditions of hardness disclosed by Matsufuji differ from those newly claimed, the hardness reported by Matsufuji encompasses a range of 5 or more and it is self-evident that smaller values means nothing more than a broader range.  And either range will overlap the range as instantly claimed, which is all that is required to establish prima facie obviousness.  See MPEP 2144.05.  However, it is not seen how Applicant’s statement regarding smaller values comports with Applicant’s characterization of the solids of Matsufuji as “hard” materials.  Clarification is requested.
	Applicant’s conclusions regarding unfounded assumptions, hindsight and apparent allegation of criticality of ranges as newly claimed are unpersuasive because the prior art of record renders obvious the compositions as newly claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ikeda et al. (US 5,763,497) teach a solid emulsion having a hardness of 7 dyne/cm2 or more at 37 ºC (title; abstract; claims; column 2, line 58 through column 3, line 25).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633